Citation Nr: 1809353	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-07 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial increased rating for mild diffuse bulging disk at L2-3 with right paracentral extrusion at L4-5 and right paracentral protrusion at L5-S1, evaluated as 20 percent prior to July 5, 2016, and 40 percent disabling from July 5, 2016.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel






INTRODUCTION

The Veteran had active service in the Marine Corps from November 1981 to November 1984.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from the April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which in pertinent part, granted service connection for mild diffuse bulging disk at L2-3 with right paracentral extrusion at L4-5 and right paracentral protrusion at L5-S1, and evaluated it as 20 percent disabling, effective December 30, 2009.  The Veteran filed a notice of disagreement (NOD) with this decision in May 2011, and perfected a timely appeal of this decision in February 2013. 

The Veteran was scheduled for the hearing at the Montgomery RO in November 2017.  However, in a November 2017 statement, the Veteran withdrew his hearing request. As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (e).


FINDING OF FACT

Prior to the promulgation of a decision on appeal, the Board received notification from the Veteran to the effect that he no longer intended to appeal his claim of entitlement to an initial increased rating for his mild diffuse bulging disk at L2-3 with right paracentral extrusion at L4-5 and right paracentral protrusion at L5-S1, evaluated as 20 percent disabling prior to July 5, 2016, and 40 percent disabling from July 5, 2016.  





CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claim of entitlement to an initial increased rating for mild diffuse bulging disk at L2-3 with right paracentral extrusion at L4-5 and right paracentral protrusion at L5-S1, evaluated as 20 percent disabling prior to July 5, 2015, and 40 percent disabling from July 5, 2016, have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2017).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C. § 7105 (d) (2012); 38 C.F.R. §§ 20.101, 20.202 (2017). 

In the April 2011 rating decision, the AOJ granted the Veteran's claim seeking service connection for mild diffuse bulging disk at L2-3 with right paracentral extrusion at L4-5 and right paracentral protrusion at L5-S1, and evaluated it as 20 percent disabling, effective December 30, 2009.  The Veteran filed a NOD with the rating assigned for his low back disorder in May 2011, and perfected a timely appeal with respect to this issue in February 2013.  Following additional evidentiary development, by way of the August 2017 rating decision, the Decision Review Officer (DRO) increased the disability rating for the Veteran's mild diffuse bulging disk at L2-3 with right paracentral extrusion at L4-5 and right paracentral protrusion at L5-S1, to 40 percent disabling, effective July 5, 2016.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found). 

Following this decision, in correspondence dated in November 2017, the Veteran indicated that he was satisfied with the partial grant awarding an increased rating of 40 percent for his low back disorder effective from July 5, 2016.  He further expressed his desire to withdraw from appellate review his appeal for entitlement to an initial increased rating for his low back disorder.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to his claim of entitlement to an initial increased rating for mild diffuse bulging disk at L2-3 with right paracentral extrusion at L4-5 and right paracentral protrusion at L5-S1, evaluated as 20 percent prior to July 5, 2016, and 40 percent disabling from July 5, 2016, is not appropriate.  38 U.S.C. § 7105 (d) (West 2012); 38 C.F.R. § 20.204 (2017).  The Board does not have jurisdiction over this withdrawn issue and, as such, must dismiss the appeal of this claim.  See 38 U.S.C. § 7105 (d) (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).


ORDER

The appeal for entitlement to an initial increased rating for mild diffuse bulging disk at L2-3 with right paracentral extrusion at L4-5 and right paracentral protrusion at L5-S1, evaluated as 20 percent prior to July 5, 2016, and 40 percent disabling from July 5, 2016 is dismissed.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


